Citation Nr: 0923248	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for venous stasis 
dermatitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady. 
Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1961.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2008 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  

The Board notes that in a September 2005 VA Form 21-4138 the 
Veteran raised the issue of entitlement to service connection 
for prostate cancer and a colon condition.  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for venous stasis 
dermatitis.  A remand is required in order to afford the 
Veteran a VA examination to determine the nature and etiology 
of this disability.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis of venous stasis 
dermatitis, documented, for example, in a December 2007 
private medical report.  As for the in-service incurrence of 
this condition and a nexus, in a May 2009 letter the 
Veteran's attorney essentially argues that a September 1958 
service treatment record documenting cellulitis was actually 
an early manifestation of the Veteran's current condition.  
In this regard, the Veteran's attorney has presented medical 
literature and argument surrounding the interrelationship 
between cellulitis, deep venous thrombosis, and venous stasis 
dermatitis.  The current medical evidence documents diagnoses 
for each of these conditions, for example, in private medical 
reports of September 2007.  The attorney further contends 
that the cellulitis documentation in service was actually a 
misdiagnosis of one of these related conditions, and seeks a 
remand for a VA examination.  

A review of the Veteran's service treatment records confirms 
the September 1958 diagnosis of cellulitis.  The Board finds 
it cannot reconcile the medical argument raised by the 
Veteran's attorney, and notes the distinction between 
cellulitis, deep venous thrombosis, and venous stasis is 
subtle.  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  A remand is necessary before the claim can be 
properly adjudicated.  

In addition, it appears the Veteran receives treatment for 
his condition through the Murfreesboro, Tennessee, VA medical 
system.  The latest treatment notes of record are dated from 
December 2007.  The current treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA medical 
system in Murfreesboro, Tennessee.  Ask 
the Veteran if he has received treatment 
from any other VA facility and obtain and 
associate with the claims file any such 
records.
	
2.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of his venous 
stasis dermatitis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
venous stasis dermatitis had its onset 
during service or is in any way causally 
related to his active service, including 
to the symptomatology noted in the 
September 1958 service treatment record.  
The examiner should discuss whether the 
September 1958 diagnosis of cellulitis 
was correct and if not, please opine on 
whether the Veteran's current venous 
stasis dermatitis could be related to the 
actual diagnosis. 

Please also ask the examiner to opine on 
whether the medical evidence supports a 
continuity of symptomatology of venous 
stasis dermatitis since service, and if 
so, whether the condition may be 
attributed to any intercurrent cause 
since discharge.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).
After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




